Name: Decision of the EEA Joint Committee No 106/1999 of 24 September 1999 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: iron, steel and other metal industries;  environmental policy;  European Union law;  chemistry;  marketing
 Date Published: 2000-12-21

 Avis juridique important|22000D1221(06)Decision of the EEA Joint Committee No 106/1999 of 24 September 1999 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 325 , 21/12/2000 P. 0011 - 0012Decision of the EEA Joint CommitteeNo 106/1999of 24 September 1999amending Annex II (technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex II to the Agreement was amended by Decision No 94/97 of the EEA Joint Committee of 28 November 1997(1).(2) Commission Decision 1999/177/EC of 8 February 1999 establishing the conditions for a derogation for plastic crates and plastic pallets in relation to the heavy metal concentration levels established in Directive 94/62/EC on packaging and packaging waste(2), is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be inserted after point 7b (Commission Decision 97/138/EC) in Chapter XVII of Annex II to the Agreement:"7c. 399 D 0177: Commission Decision 1999/177/EC of 8 February 1999 establishing the conditions for a derogation for plastic crates and plastic pallets in relation to the heavy metal concentration levels established in Directive 94/62/EC on packaging and packaging waste (OJ L 56, 4.3.1999, p. 47)."Article 2The texts of Decision 1999/177/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 25 September 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 24 September 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 193, 9.7.1998, p. 50.(2) OJ L 56, 4.3.1999, p. 47.